DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2021.
Priority
Claim 1 recites “at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet”.  Parent application US155537351 as originally filed does not disclose this feature.  This feature is most clearly depicted in instant Fig. 12A-D, figures which are not present in the parent application.  Accordingly, the filing date of the presently pending claim 1 is considered to be 10/22/2019.  Claims 2-21 depend or require all the limitations of claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-10 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al US20100074838 in view of Schmidt et al US20170346107.
Regarding claim 1, Nakamura et al US20100074838 teaches a fuel cell system (Fig. 1, ¶27) comprising:

wherein said system further comprises at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet (Fig. 1, at least valve 9).
Nakamura does not expressly disclose the burner assembly with
(i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end,
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end, 
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough,
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume, and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume, 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume; and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume; 

Schmidt et al US20170346107 discloses a burner for use in a fuel cell system comprising: 
a burner assembly comprising: 

(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end (¶14, iii), 
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough (¶14, iv), 
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume (¶14, v), and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume (¶14, v-a), 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume (¶14, v-b); and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume (¶14, v-c); 

Schmidt does not expressly disclose wherein said system further comprises at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet.
Schmidt teaches that this burner is particularly beneficial in systems which utilize  a hydrogen rich fuel and a fuel cell off gas (¶9) and provides the benefits of low emissions while coping with various air flows and maintaining flame stability (¶10 and ¶11).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nakamura with burner assembly as taught by Schmidt since doing so amounts 
Regarding claim 2, the previously combined references teach the system of claim 1, wherein said system comprises a three- way valve for selective connection of said first fuel passageway to said second fuel passageway (Nakamura Fig. 1, valve 9).
Regarding claim 3, the previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said mixer, and said mixer is an axial swirl mixer comprising a plurality of vanes having a first side opening into said first volume, and a second side opening into said second volume (Schmidt, ¶14, Fig. 2, v-a).
Regarding claim 4, the previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said burner plate, and said burner plate comprises a plurality of passageways extending between said first volume and said second volume (Schmidt, ¶14, Fig. 2, v-a, swirl mixer 150 is a plate with vanes and passageways extending through the vanes).
Regarding claim 5, the previously combined references teach the system of claim 1, further comprising a fuel cell stack, wherein said first fuel comprises a fuel gas that has not passed through said fuel cell stack (Nakamura Fig. 1, city gas flows to the burner 2 through 7a and 10 without passing through the fuel cell stack 6).
Regarding claim 6, the previously combined references teach the system of claim 1, wherein said second fuel is an anode off- gas from a fuel cell stack of said fuel cell system (Nakamura Fig. 1, anode 6a off gas passes through 11).
Regarding claim 7, the previously combined references teach the system of claim 1, further comprising an off-gas pipe system connecting an outlet of an anode of a fuel cell stack to said second fuel inlet for delivery of said second fuel to said second fuel inlet, wherein said second fuel passageway forms part of 
Regarding claim 8, the previously combined references teach the system of claim 1, further comprising a first gas pipe system connecting a fuel gas source to said first fuel inlet for delivery of said first fuel gas to said first fuel inlet, wherein said first fuel passageway forms part of said first gas pipe system (Fig. 1, city gas supply and pipe system corresponding to at least 14).
Regarding claim 9, the previously combined references teach the system of claim 8, wherein said first fuel is any one or more of mains supplied gas, natural gas, start-up fuel and top-up fuel (Nakamura Fig. 1, city gas is equivalent to mains gas).
Regarding claim 10, the previously combined references teach the system of claim 1, wherein said connection comprises a bypass line that extends from said first fuel passageway to said second fuel passageway for selectively diverting said first fuel from said first fuel inlet to said second fuel inlet (Nakamura Fig. 1, bypass 10).
Regarding claim 18, the previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is a nozzle (Schmidt, ¶66).
Regarding claim 19, the previously combined references teach the system of claim 18, wherein said at least one nozzle is defined by at least one hole in its said respective fuel inlet (Schmidt, ¶66).
Regarding claim 20, the previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is an orifice in, respectively, said first fuel pipe or said second fuel pipe (Schmidt, inlet 125 or inlet 135, Fig. 2, ¶158-159).
Regarding claim 21, the previously combined references teach the system of claim 20, wherein said first, and/or second, fuel inlet is not positioned at an end of its respective fuel passageway, but is positioned along its respective fuel passageway (Schmidt, ¶66).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762